DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 1 the recitation “same plane” is indefinite because the specification contradicts the claimed stepped annular surfaces are in the same plane.  See paragraph number 41 of applicant’s specification which states “The annular surfaces 13 may be distributed in the same plane or may be distributed in a stepped manner.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4 and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent No. 7,588,358, hereafter referred to as ‘Condon ‘358’.  Regarding claim 1, Condon ‘358 discloses a lens 140 (fig. 5) for an automobile lamp (col. 4, lines 4-19), comprising a first lens surface 170  and a second lens surface 150 opposite to the first lens surface (fig. 5), wherein the first lens surface 170 is a curved surface or a planar surface (fig. 5), and the second lens surface 150 comprises a plurality of concentric circle-type annular surfaces (160-168, figures 1-2 and 4-5 and col. 5, lines 28-32); wherein all the annular surfaces are distributed in a stepped manner (fig. 5), and a thickness of the lens 140 gradually increases from a center 152 to an outer circumference (see fig. 5), and the second surface 150 is concave inward (see curved inward or concave inward shape of lens 140 in fig 5).
Regarding claim 2, the lens for an automobile lamp as in claim 1, wherein the annular surfaces (annular stepped surfaces 160-168) are curved surfaces or conical surfaces (conical surfaces, see figures 1-2 and 4-5 and col. 5, lines 28-32).
Regarding claim 4, the lens for an automobile lamp as in claim 1, wherein a plurality of concentric circles (see concentric circles, figures 1-2 and 4) are carved on the second lens surface (figure 5), and the plurality of concentric circles (60-68) divide the second lens surface 150 into the plurality of annular surfaces (figures 4-5)
Regarding claim 8, the lens for an automobile lamp as in claim 1, wherein all the annular surfaces (60-68) are distributed in the same plane (in the same z-plane or x-planr, see figures 4-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Condon ‘358. Condon ‘358 discloses the claimed invention except for the teaching the curved first lens surface and annular curved surfaces comply to the specific equation of claim 3.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the curved first lens surface and annular curved surfaces of Chang ‘866 to comply with the specific equation of claim 3 since such a modification would have merely been an obvious engineering design choice yielding the predictable results of using different equations to optimally design the desired light distributions from the lens of the headlight of Condon ‘358.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0003437, hereafter referred to us Sakashita ‘437 in view of Condon ‘358. Sakashita ‘437 discloses the claimed invention except for the specific details that the second lens surface comprises a plurality of concentric circle-type annular surfaces; wherein all the annular surfaces are distributed in a stepped manner, and a thickness of the lens gradually increases from a center to an outer circumference, and the second surface is concave inward.
Sakashita ‘437 discloses an automobile headlamp 10 (para. # 10), or an automobile (para. # 10), comprising an automobile headlamp 10, wherein the automobile headlamp comprises a light source 14, a reflector 16, a shading 18, and a lens 12, wherein the lens 12 comprises a first lens surface 12b and a second lens surface 12a opposite to the first lens surface (fig. 1), the first lens surface is a curved surface or a planar surface (planar surface 12b, figures 1-2 and 5).
Condon ‘358 teaches a vehicle lamp wherein all the annular surfaces are distributed in a stepped manner (fig. 5), and a thickness of the lens 140 gradually increases from a center 152 to an outer circumference (see fig. 5), and the second surface 150 is concave inward (see curved inward or concave inward shape of lens 140 in fig 5).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the second lens surface of Sakashita ‘437 to have a plurality of concentric circle-type annular surfaces, wherein all the annular surfaces are distributed in a stepped manner, and a thickness of the lens gradually increases from a center to an outer circumference, and the second surface is concave inward as taught by Condon ‘358 in order to use known lens design choices for optimal light distributions from the headlight of Sakashita ‘437.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 8-10 have been considered but are moot because of the new grounds of rejection based on the newly cited prior art reference to Condon ‘358.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875